Lorain County, No. 93CA005571. This cause is pending before the court on the filing of motions for an order directing the Court of Appeals for Lorain County to certify its record. Upon consideration of the application for dismissal of appellants Richard and Susan Schultz,
IT IS ORDERED by the court that said application be, and the same is hereby, granted, effective April 6, 1994.
ACCORDINGLY, IT IS FURTHER ORDERED by the court that the appeal of Richard and Susan Schultz be, and hereby is, dismissed.
IT IS FURTHER ORDERED that this cause shall remain pending in all other respects.